Citation Nr: 0121680	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-07 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bone deterioration, 
muscle wasting and nerve damage as a result of exposure to 
ionizing radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in, St. Paul, Minnesota, which denied the benefit 
sought on appeal.

The Board notes that a supplemental statement of the case 
issued in June 2001 reopened the veteran's claim on the basis 
of new and material evidence but denied service connection on 
the merits following a de novo review.  Before the Board can 
adjudicate the claim on the merits, however, it has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).


FINDINGS OF FACT

1.  An unappealed September 1997 rating decision denied 
service connection for bone deterioration, muscle wasting and 
nerve damage as a result of exposure to ionizing radiation.

2.  The evidence introduced into the record since the 
September 1997 rating decision bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision which denied service 
connection for bone deterioration, muscle wasting and nerve 
damage as a result of exposure to ionizing radiation is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).
2.  The evidence received since the September 1997 rating 
decision is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that he was exposed to radiation in 
service while working as a crane operator loading missiles, 
periscopes and other equipment aboard nuclear submarines.   
He claims that he now suffers from bone deterioration, muscle 
wasting and nerve damage as a result of that exposure. 

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, direct service connection can be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task that 
includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000). 

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) (West Supp. 2001) 
and 38 C.F.R. § 3.309(d)(3) (2000).  In applying this 
statutory presumption, there is no requirement for 
documenting the level of radiation exposure.  The diseases 
referred to in the regulation refer only to various kinds of 
cancer.  Id.  These certain specified disabilities becoming 
manifest in a "radiation-exposed veteran" shall be service 
connected.  See 38 U.S.C.A.                 § 1112(c)(1), 
(2); 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-
exposed veteran" means a veteran who participated in a 
"radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 
38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk 
activity" means onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki during the period beginning on August 
6, 1945, and ending on July 1, 1946; or internment as a 
prisoner of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki.  See 38 U.S.C.A. § 
1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or 
more (for most of the listed diseases) after service in an 
ionizing radiation exposed veteran may also be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  38 C.F.R. § 3.311(b).  
Other claimed diseases may be considered radiogenic if the 
claimant has cited or submitted competent scientific or 
medical evidence which supports that finding.  38 C.F.R. § 
3.311(b)(4).  (Emphasis added).

In this case, an original claim for service connection for 
bone deterioration, muscle wasting and nerve damage as a 
result of exposure to ionizing radiation was denied by the RO 
in a November 1983 rating decision.  The veteran did not 
appeal that determination.  In a June 1992 letter, VA 
notified that the veteran that his claim based on radiation 
exposure could be readjudicated due to a change in 
regulations.  A September 1997 rating decision found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for bone 
deterioration, muscle wasting and nerve damage as a result of 
exposure to ionizing radiation.  The veteran was notified of 
that decision and of his appellate rights in a September 1997 
letter but failed to seek appellate review within one year of 
notification.  As such, that decision is final and is not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108; see also 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

In addressing whether new and material evidence has been 
presented, the Board notes that a previous test for 
"materiality" adopted by the United States Court of Veterans 
Appeals for Veterans Claims (Court) in the case of Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) has been invalidated.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) indicated that the Colvin test for 
"materiality" made it more difficult for claimants to submit 
new and material evidence than did the test found in 38 
C.F.R. § 3.156, and thus, the Federal Circuit overruled 
Colvin in this respect.  In light of the holding in Hodge, 
the Board is now required to analyze newly submitted evidence 
according to the standard outlined in 38 C.F.R. § 3.156(a).  
Therefore, the ruling in Hodge, which required that only the 
standard of § 3.156(a) be used, must be considered as easing 
the appellant's evidentiary burden when seeking to reopen a 
previously and finally denied claim.  Hodge, supra.  Further, 
the Court held in Fossie v. West, 12 Vet. App. 1 (1998), that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin.

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), which states:

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that it 
must be considered in order to fairly decide 
the merits of the claim.

This regulation involves a three-step analysis.  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative 
of the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Evidence is probative when it "tend[s] to prove, or 
actually prov[es] an issue."  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), citing Black's Law Dictionary 1203 (6th ed. 
1990).  Second, the evidence must be shown to be actually 
"new," that is, not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  The third and final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19088, 19089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.

The September 1997 rating decision which denied service 
connection for bone deterioration, muscle wasting and nerve 
damage as a result of exposure to ionizing radiation is 
final, as it was the last disposition in which the claim was 
finally disallowed on any basis.  At that time, the RO 
determined that the veteran failed to present evidence 
showing that he had been exposed to radiation during service, 
and that there was no diagnosis of record to account for his 
complaints of bone deterioration, muscle wasting and nerve 
damage.  

Since that decision, however, the veteran has submitted 
evidence indicating that he may suffer from a bone disorder 
as a result of radiation exposure in service.  In a February 
1999 letter, Jan Beyea, Ph.D., a nuclear physicist 
specializing in dose estimates and risk reconstruction from 
radioactive and non-radioactive hazardous substances, 
indicated that the veteran's physical deterioration is 
consistent with radiation exposure.  Dr. Beyea also indicated 
that the veteran could have been exposed to radioactive gases 
while working as a crane operator in service.  Furthermore, a 
VA examiner in January 2001 stated that he was in no position 
to contest Dr. Beyea's comprehensive report regarding the 
claimed radiation exposure presumably due to the inadequacy 
of the record in this regard.  After examining the veteran, 
the examiner clearly indicated that the veteran had early 
onset degenerative disc disease of the lumbar spine and x-
rays showed degenerative changes in the cervical and thoracic 
areas of the spine. 

The Board finds this evidence to be new, as it was not of 
record at the time of the September 1997 rating decision and 
is not cumulative of any other evidence at that time.  In 
addition, this evidence is probative of the central issue in 
this case as to whether the veteran suffers from a current 
disability as a result of radiation exposure in service.  In 
Hodge, the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Hodge, 155 
F.3d at 1363.  The Board finds that Dr.  Beyea's opinion 
constitutes such evidence.  Accordingly, the Board concludes 
that new and material evidence has been submitted since the 
September 1997 rating decision; thus, the claim of 
entitlement to service connection for bone deterioration, 
muscle wasting and nerve damage as a result of exposure to 
ionizing radiation must be reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, the Board finds that a 
remand is appropriate to comply with the provisions of 
38 C.F.R. § 3.311 and the Veterans Claims Assistance Act of 
2000.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bone deterioration, 
muscle wasting and nerve damage as a result of exposure to 
ionizing radiation is reopened and, to this extent only, the 
appeal is granted.


REMAND

The record shows that the veteran did not participate in a 
"radiation-risk activity" as that term is defined in 38 
C.F.R. § 3.309(d)(3)(ii) for purposes of entitlement to 
presumptive service connection.  Service connection based on 
occupational exposure to ionizing radiation, such as exposure 
during service on a nuclear submarine is, thus, only 
cognizable under the provisions of 38 C.F.R. § 3.311.

In this case, the veteran claims he suffers from bone 
deterioration, muscle wasting and nerve damage as a result of 
exposure to radiation in service.  In particular, he 
maintains that he worked as a crane operator aboard the USS 
HOLLAND in 1964 and that his duties included loading missiles 
and other atomic weaponry onto submarines.  He explained that 
all members of the ground crew wore radiation badges but that 
crane operators did not.  He claims that on one occasion he 
handled a leaking reactor core.  He recalled that one 
submarine he loaded returned to port one month early because 
a crewmember had died and two others became ill, suggesting 
that radiation exposure was to blame. 

The veteran's service personnel records confirm that he was 
assigned to the USS HOLLAND in August 1963.  However, service 
medical records make no reference to orthopedic, muscle or 
neurological problems.  In a March 1989 letter to the 
veteran, the Commander, Medical Service Corps, Department of 
the Navy, Head Radiation Exposure Registry found no record of 
service-incurred occupational exposure to ionizing radiation 
for the veteran.  It was noted in this letter that if it was 
later determined that the individual's radiation exposure 
history was incomplete, and if additional information was 
provided to them, the Navy would review specific 
Annual/Situational reports submitted by Naval activities.  

The veteran first reported neurological problems in 1977, 
approximately ten years after his separation from active 
duty, following a motor vehicle accident in which he injured 
his low back.  At that time, the veteran began experiencing 
low back pain as well as radiating pain and numbness in his 
entire left lower extremity.  In May 1980, the veteran was 
evaluated at the Mayo Clinic where it was determined that no 
neurological disease was present.   In June 1980, the veteran 
was examined by Robert P. Dinapoli, M.D., who reached the 
same conclusion.  The veteran told Dr. Dinapoli that he had 
pain and numbness in his groin, left lower extremity and low 
back.  He also reported difficulty with opening his right 
hand.  Dr. Dinapoli indicated that he was unable to assign 
any specific impairment or disability based on organic 
disorder.  He said the veteran's complaints could be due to 
post-traumatic neurosis with somatization.  

The record also includes VA outpatient treatment reports 
dated from 1986 to 1991 which note the veteran's complaints 
of pain in his shoulders, back and lower extremities.  Of 
particular relevance, a May 1986 entry notes the veteran's 
complaints of bilateral shoulder pain, with the right worse 
than the left.  When seen in December 1986, he reported pain 
in his right shoulder, a numbness and burning sensation in 
his legs and feet, and spasms in both hands causing them to 
lock up.  Subsequent electromyography (EMG) testing showed no 
abnormalities.  In February 1989, the veteran was seen by a 
psychologist at the pain clinic.  During the interview, the 
veteran complained of pain in his back and left leg which he 
attributed to three incidents in service.  The psychologist 
commented that, despite a review of the chart which indicated 
that these problems began following a motor vehicle accident 
in 1977, the veteran attributed all his health problems to 
suspected radiation exposure while in service.  The veteran 
also believed that his left leg was shorter than the right 
and that he had lost four inches in height over the last 
several years due to in-service radiation exposure.  The 
psychologist's assessment as well as later assessments 
suggest a non-organic basis for the veteran's complaints.  

In her February 1999 report, Jan Beyea, Ph.D. indicated that 
the veteran's physical deterioration was consistent with 
radiation exposure.  Dr. Beyea suggested two potential 
sources of radiation:  nasopharyngeal irradiation and 
irradiation from the contaminated submarine.  Dr. Beyea was 
reportedly in the process of writing a paper on the dangers 
of nasopharyngeal irradiation, and had done extensive 
research into nuclear accidents on submarines many years ago.  
Dr. Beyea explained that, although the veteran was high above 
the damaged reactor core, it was possible that he received 
exposure from radioactive gases which escaped from the core 
and rose from the water.  Dr. Beyea further explained that, 
without knowing more about the nature of the accident and the 
hours that elapsed from the time of the accident to the time 
the veteran operated his crane to lift the damaged submarine, 
he was unable to make a reasonable estimate of exposure.  
Although Dr. Beyea said he was particularly intrigued by the 
veteran's report of premature aging and headaches, Dr. Beyea 
never specifically mentioned the allegations concerning bone 
deterioration, muscle wasting and nerve damage. 

The veteran was afforded two VA medical examinations in 
January 2001 to determine the nature of his claimed 
disability.  The first examiner said he carefully reviewed 
Dr. Beyea's report and that he was in no position to contest 
the comprehensive report regarding the radiation exposure.  
He added, however, that details concerning the alleged 
radiation exposure were not documented.  He also noted that, 
after interviewing the veteran and reviewing the record, it 
was not clear as to what nasopharyngeal treatments Dr. Beyea 
was referring.  The examiner did point out that the veteran 
developed low back pain with arthritis and disk collapse in 
1972, some six to eleven years after leaving military 
service.  It was also noted that the veteran suffered from 
residuals of a bilateral rotator cuff injury and underwent 
surgery in January 2001 at the Mayo Clinic.  The examiner's 
assessment included (1) radiation exposure at age 19 from 
leaking core -- dosage and duration of exposure not available 
in the materials supplied; (2) early onset of degenerative 
disk disease of the lumbar spine; (3) no apparent 
malignancies or thyroid disease; and (4) coronary artery 
disease, status post multiple angiograms and attempted 
angioplasty, with risk factors of strong family history of 
coronary artery disease and history of high cholesterol.  The 
examiner said it was impossible to authoritatively sort out 
the various factors in this claim, and that etiologies other 
than radiation exposure of a more common nature came to mind.  
He added that it was not unusual for men in their 30s to have 
degenerative disk disease, and that some individuals are 
afflicted with osteoporosis at a fairly early age.  He did 
state with certainty that the rotator cuff problems were not 
related to radiation injury.  He pointed out that one 
troubling factor was the history of birth defects in the 
veteran's two youngest boys, which suggests that he may 
indeed have had substantial radiation exposure.  Also, x-rays 
did not document multiple compression fractures to explain 
alleged loss in height from radiation necrosis.  

At a neurological examination in January 2001, the veteran 
reported nerve damage following a fall in 1964 in which he 
landed on his back after falling twelve feet.  He said no 
fractures resulted but that he had trouble walking.  He 
related that he was involved in a motor vehicle accident in 
1977 when his car was rear-ended by another car traveling 70 
miles an hour.  He said he suffered compression fractures of 
the thoracic spine and has had leg problems since then.  He 
also reported problems as a result of exposure to ionizing 
radiation while in the Navy.   His current complaints 
involved weakness in his legs causing them to give out 
without warning.  He said 70 percent of his legs were numb, 
and described pain from his hips to his feet that occurred 
"in surges."  He said these symptoms began in 1977.  The 
veteran also reported joint disease in his shoulders, elbows 
and wrists.  He said he had his right shoulder replaced last 
January and planned to have the left shoulder replaced that 
summer.   The examiner stated that the veteran was a 
challenging historian, as it was difficult for him to 
identify his exact problems.  The examiner also indicated 
that the veteran's story changed during the interview.  
Following examination, the examiner concluded that he saw no 
evidence of neurologic damage in the parts of the nervous 
system which he examined.  He saw no evidence concerning the 
episodes of falling that allegedly occurred three times a 
year.  He said these episodes were consistent with drop 
attacks that were likely due to brain stem ischemia.  
However, because this would be difficult to prove, the 
examiner did not think further evaluation was warranted.  
Finally, the examiner said he did not believe the veteran's 
back problems had anything to do with his legs giving out or 
any other complaints concerning his lower extremities.  In 
any event, there was no neurologic involvement found.   

Bone deterioration, muscle wasting and nerve damage are not 
diseases that may be service-connected on a presumptive basis 
under the provisions of 38 C.F.R. § 3.309(d), nor are they on 
a list of radiogenic diseases that may be service-connected 
based on the development prescribed in 38 C.F.R. § 
3.311(b)(2).  However, as noted, the provisions of 38 C.F.R. 
§ 3.311(b) permit claimants whose conditions are not on the 
list of radiogenic diseases found in 38 C.F.R. § 3.311(b)(2) 
to establish service connection by demonstrating that the 
conditions are radiogenic diseases.  

The Board observes that it appears that the submission of Dr. 
Beyea's opinion was an attempt to satisfy this requirement.  
However, as noted above, Dr. Beyea's opinion does not 
specifically identify any of the claimed disorders as 
attributable to a radiogenic disease.  He merely makes 
reference to "health effects," "conditions," and 
"physical deterioration" without any specific diagnosis of 
a bone, muscle or nerve disorder.  Thus, it cannot be said 
that Dr. Beyea's opinion serves as evidence that the claimed 
conditions are radiogenic diseases.  

Collectively, the January 2001 VA opinions, while finding no 
radiogenic neurological disease, and no evidence of a 
radiogenic muscle wasting disease, do find evidence of 
degenerative changes in the veteran's spine.  Further, one of 
the examiners indicates that it is "impossible for [him] to 
authoritatively sort out the various factors in this claim" 
noting that various other etiologies of more common nature 
immediately spring to mind in that it is not unusual to find 
degenerative disk disease and osteoporosis in younger 
individuals.  However, he also found it "difficult to sort 
out the possible interpretations of the data" noting that 
the history of birth defects in the veteran's two youngest 
boys suggested that the veteran may have had substantial 
radiation of his body.  Thus, while he clearly stated that 
the veteran's rotator cuff problems were not related to 
radiation injury and noted that x-rays did not document 
multiple compression fractures to explain alleged loss in 
height from radiation necrosis, it is unclear as to whether 
he was ruling in or ruling out some relationship between 
exposure to radiation and the degenerative changes seen in 
the veteran's spine.

In view of the foregoing, and in light of recent changes in 
the law regarding VA duties with respect to notification and 
assistance in substantiating a claim, the Board finds that 
the veteran should be given the opportunity to cite or submit 
competent scientific or medical evidence that his 
specifically claimed conditions are themselves radiogenic 
diseases.  If the veteran does so, then the development 
prescribed in 38 C.F.R. § 3.311 should be undertaken.

Although it appears that on recent examination, the examiners 
ruled out the presence of a disorder manifested by muscle 
wasting and nerve damage, since service connection may also 
be established under 38 C.F.R. § 3.303(d) on a direct basis, 
the Board finds that the veteran should be afforded a VA 
examination in order to determine the etiology of his claimed 
bone deterioration.  Further, if the veteran does submit, on 
remand, additional medical evidence of the presence of the 
other claimed conditions, i.e., muscle wasting and nerve 
damage, any VA examination should include an opinion 
regarding the likely etiology of those conditions as well. 

As a final note, the Board points out that the RO should 
ensure that all relevant evidence has been obtained.  In 
particular, the record suggests that there are outstanding 
treatment records from the Mayo Clinic.  Under these 
circumstances, the Board finds that the RO should attempt to 
secure these records.  See Caffrey, 6 Vet. App. at 381; 
Schafrath, 1 Vet. App. at 593. ).  The duty to assist 
includes securing medical records to which a reference has 
been made.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993). 

Accordingly, this case is REMANDED for the following action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment.  In 
particular, the RO should request all 
outstanding records from the Mayo Clinic.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  The RO 
should ensure that the notification and 
documentation requirements mandated by 
the Veterans Claims Assistance Act of 
2000 are met.

2.  The veteran should be given the 
opportunity to cite or submit competent 
scientific or medical evidence that he 
has a current disorder(s) manifested by 
bone deterioration, muscle wasting and 
nerve damage that is a radiogenic 
disease.

3.  If applicable, that is, if the 
veteran cites or submits competent 
scientific or medical evidence that he 
has a disorder manifested by bone 
deterioration, muscle wasting and nerve 
damage that is itself a radiogenic 
disease, the RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  Once such development is 
accomplished, the records which have been 
obtained, including the records, 
information and the veteran's statements 
concerning his locations and activities 
while aboard the USS HOLLAND, should be 
referred to the Under Secretary for 
Health for the preparation of a dose 
estimate.  If it is determined that the 
veteran has met the threshold elements 
regarding radiogenic disease and exposure 
to ionizing radiation, as claimed, the 
claim should be further developed under 
38 C.F.R. § 3.311(c) as provided under 
38 C.F.R. § 3.311(b)(1)(i).  The Board 
notes that any opinion from the VA Under 
Secretary for Benefits, or designee of 
the VA Under Secretary for Benefits, of 
no reasonable possibility that the 
claimed radiogenic disorder was caused by 
in-service exposure, if so concluded, 
must be thoroughly explained and with 
adequate rationale for any conclusion or 
conclusions reached.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any bone disorder.  If, on 
remand, the veteran submits evidence of a 
current disorder(s) also manifested by 
muscle wasting and nerve damage, then 
such disorders should be included in the 
examination.  All necessary tests and 
evaluations should be performed, and the 
examiner should not render a final 
opinion until after receipt of all test 
results.  Following a review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should identify any 
diseases or disorders involving the 
veteran's bones.  If any such disorder is 
identified, the examiner should state, 
based on a review of the record and 
examination of the veteran, whether it is 
at least as likely as not (50 percent 
likelihood or greater) that it is 
etiologically related to the veteran's 
military service including the likelihood 
that arthritis was manifest within one 
year of service discharge.  Opinions 
expressed in identical terms should be 
rendered by the examiner for any 
diagnosed disorder(s) affecting the 
muscles or nerves if the RO requests 
examination of such disorder(s).  All 
pertinent findings and the complete 
rationale for all opinions expressed 
should be set forth in a typewritten 
report. 

5.  Thereafter, when the development 
requested has been completed, the case 
should again be reviewed by the RO on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

